Citation Nr: 9903691	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  96-23 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois. 


FINDING OF FACT

There is no competent medical evidence of a nexus between a 
current lung disorder and a claimed collapsed lung during 
active service.  


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a lung disorder is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a March 1995 
RO request for the veteran's service medical records (SMRs), 
reported that the SMRs may have been destroyed in the fire at 
the NPRC in 1973.  Subsequently, after the veteran submitted 
a completed NA form 13055 in December 1995, the RO attempted 
a search for alternative records, but the SMRs were not 
obtained. Sick call records, showing that the veteran went to 
sick call in February 1953, were obtained.  The Board finds 
that the RO has undertaken all possible measures to obtain 
the SMRs.  While the absence of the veteran's service medical 
records is clearly not helpful to the veteran's claim, the 
absence of those records would not preclude the granting of 
service connection. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998). If a 
condition noted during service is not shown to be chronic, 
then continuity of symptomatology after service generally is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  

The threshold question that must be answered in this case, 
however, is whether the appellant has presented a well-
grounded claim for service connection.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The appellant must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability. See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

At a personal hearing in May 1997, the veteran testified that 
while in the service he developed bronchial pneumonia and 
suffered a collapsed lung.  He stated that he was 
hospitalized for about 58 days at a service department 
hospital in Heidelberg, Germany, from January 1952 to March 
1952.  He testified further that after service he was treated 
in 1955 for bronchial pneumonia by a Dr. Salk at Northwestern 
Memorial Hospital in Chicago. 

Medical records from a VA Medical Center dated March 1995 
show that the veteran has chronic obstructive pulmonary 
disease (COPD).  At a VA examination in May 1995 diagnoses 
included: COPD, with some decrease in functional exercise 
capacity; a history of empyema in 1952 secondary to 
pneumonia, status post chest tube placement; a history of 
coronary artery disease with myocardial infarction; and 
current nicotine abuse/use.  The examination report indicated 
that the veteran had "[a] 50-pack-year history or more . . 
." and was currently a smoker.

After a review of the record, the Board finds that the 
veteran has not submitted any medical evidence showing that 
his current lung disorder is related to his active service.  
Furthermore, even assuming that the veteran had bronchial 
pneumonia and a collapsed lung during active service in 1952, 
there is no medical evidence of record linking the current 
diagnosis of COPD with the alleged inservice lung problems. 
Therefore, as the veteran has failed to satisfy one of the 
essential elements necessary to well ground his claim, which 
is competent medical evidence of a nexus between current COPD 
and his period of service, his claim must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a); Epps.  A well-grounded 
claim must be supported by evidence, not merely allegations.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The claim is also not well grounded under 38 C.F.R. 
§ 3.303(b) and Savage,  because chronic lung disease in 
service was not demonstrated, and there is no competent 
medical evidence of a nexus between current COPD and 
continuous postservice symptomatology.

In arriving at its conclusion, the Board has considered the 
various statements made by the veteran in support of his 
claim.  While the Board does not question the sincerity of 
the veteran's statements, the Board finds that the veteran is 
a layperson and is not qualified to offer an opinion on 
questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

The Board notes that section 5107(a) of the U.S. Code 
requires VA to assist a claimant in developing the facts 
pertinent to a well grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  However, a claimant's burden to submit evidence 
sufficient to establish a "well grounded" claim is the 
claimant's alone. Epps. VA does not have a duty to assist the 
claimant in the development of the claim until he or she 
meets the burden of submitting a "well grounded" claim. Id. 
The Board notes that, via correspondence dated June 1997, 
September 1997 and February 1998, the RO attempted to obtain 
the veteran's treatment records from the Northwestern 
Memorial Hospital, with no response. In light of Epps and the 
veteran's failure to submit a well grounded claim, VA has no 
further duty to attempt to obtain such records. 

The Board points out to the veteran that he is not precluded 
from attempting to obtain and submit to VA competent evidence 
demonstrating a nexus between his current lung disorder and 
his period of service.  The Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for service connection for a 
lung disorder, and the reasons for which his claim has failed 
at this time.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).




ORDER

A well grounded claim not having been submitted, service 
connection for a lung disorder is denied. 


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

